DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 10/14/2022. Applicant amended claims 1, 4, and 7; canceled claims 2, 5, and 6; and added claims 8 and 9. Claims 1, 3–4, and 7–9 are pending and are examined below.
Response to remarks and arguments
In regards to the claim interpretations under § 112(f), Applicant’s amendments obviate said claim interpretations. Accordingly, the claim interpretations under § 112(f) are withdrawn. 
In regards to the claim rejections under § 101, Applicant’s arguments and amendments have been fully considered but are not persuasive.
	In regards to claim 1, Applicant argues: 
The claimed invention improves a technological process that includes structural hardware elements including an agriculture support device with a server and a display in an unconventional way.
The claimed invention is patentable based on Trading Technologies (from here on referred to as Trading), which held that a claim directed to a graphical user interface with specific structure and corresponding functionality was not directed to an abstract idea.
The claimed invention is patentable based on Core Wireless (from here on referred to as Core), which held that a claim directed to user-interfaces (i.e., displays) and the functions of an application and data associated therewith were patent eligible.
	As to (1), Examiner respectfully disagrees. The claimed invention, as a whole, is directed towards performing abstract ideas—i.e., creating a work plan, comparing the work plan with machine information, evaluating whether it is possible to carry out the work plan, determining if it is possible to carry out the work plan, and determining whether or not the agricultural work in the work plan has been completed—and displaying the result on a display through generic computer components—i.e., the display. Hence, the claimed invention does not improve a technological process related to the functionality of graphical user interfaces (GUIs). 
	As to (2), Examiner respectfully disagrees. In Trading, the patents were directed to solving problems of GUIs by providing improvements in existing GUIs that went beyond setting, displaying, and selecting data or information that is visible on the GUI (See Trading, p. 6). In contrast to the patent-eligible invention of Trading, the claimed invention merely performs abstract ideas and does not go beyond displaying the result of the abstract ideas in a conventional manner. Therefore, the claimed invention does not meet the threshold for eligibility that the claims of Trading met.
As to (3), Examiner respectfully disagrees. Core discloses a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Here, the court concluded that the invention—which improves the efficiency and speed of using an electronic device—is directed to an improvement in the functioning of computers, particularly those with small screens. (See Core, pp. 9–10). Again, the claimed invention does not correspond to the invention of Core as the claim merely performs abstract ideas and does not go beyond displaying the result of the abstract ideas in a conventional manner. Therefore, the claimed invention does not meet the threshold for eligibility that the claims of Core met.
Keeping the above in mind, claim 1 does not improve the functioning of a computer or technological field, but rather recites the implementation of an abstract idea using generic computer components. Therefore, the § 101 rejections of claim 1 and its dependents are maintained.
In regards to the claim rejections under § 103, Applicant’s amendments and arguments have been fully considered but are unpersuasive.
	In regards to claim 1, Applicant argues that the cited prior art—i.e., Kuniyasu, Ray, Rusciolelli, and Lee—do not teach and disclose each and every claim limitation. Particularly, Applicant argues that the cited prior art does not disclose the following claim limitations:
if the operation analyzer determines that the agricultural work in the work plan has been completed by the agriculture machine, the display displays that the work has been completed in accordance with the work plan, and, after the work plan is displayed on the display, the display transmits a work record of the agriculture machine for the work plan to the agricultural support device, and 
	if the operation analyzer determines that the agricultural work in the work plan has not been completed by the agriculture machine, the display displays that the work has not been completed in accordance with the work plan, and the display does not transmit the work record of the agriculture machine for the work plan to the agricultural support device.
	Examiner respectfully disagrees. Claim 1 is obvious under Kuniyasu in light of Ray and in light of Rusciolelli. Kuniyasu discloses an operation analyzer which determines if it is possible to carry out the work plan, and determines whether the agricultural work in the work plan has been completed by the agriculture machine (“The setup part 86 [i.e., the operation analyzer] judges whether the agricultural operation set in the operation contents is carried out by the agricultural machine (S41).” See at least ¶ 225. See also Fig. 27, which displays the agricultural field display part 126, which shows completed areas of the agricultural field, and the state display part 127, which shows the progression state of the operation plan. When the completed areas and the progression state reach 100%, an operation analyzer judges that an agricultural operation is finished.),
	if the operation analyzer determines that the agricultural work in the work plan has been completed by the agriculture machine, the display displays that the work has been completed in accordance with the work plan, and, after the work plan is displayed on the display, the display transmits a work record of the agriculture machine for the work plan to the agricultural support device (See at least Fig. 27, which displays the agricultural field display part 126, which shows completed areas of the agricultural field, and the state display part 127, which shows the progression state of the operation plan. When the completed areas and the progression state reach 100%, the display is showing that the agricultural work has been completed. Continuing, “The mobile terminal 3 b sends the completion notification [i.e., work report] to the server 2, the completion notification indicating that the agricultural operator has actually carried out the agricultural operation of the contents shown in the first interim report (S77).” See at least ¶ 244. Examiner notes that the BRI of work report includes anything which contains information (i.e., a status of completion) pertaining to work.), and 
	if the operation analyzer determines that the agricultural work in the work plan has not been completed by the agriculture machine, the display displays that the work has not been completed in accordance with the work plan, and the display does not transmit the work record of the agriculture machine for the work plan to the agricultural support device (See at least Fig. 27, which displays the agricultural field display part 126, which shows completed areas of the agricultural field, and the state display part 127, which shows the progression state of the operation plan. When the completed areas and the progression state are not 100%, the display is showing that the agricultural work has not been completed. Furthermore, it is implicit that a completion notification (i.e. work report) will not be sent until the work is completed.).
	Ray teaches a display provided in the agriculture machine, and Rusciolelli discloses judging, based on a traveling locus of the agriculture machine, whether the agricultural operation is finished. (See Non-Final Office Action, pp. 8 and 13–14, respectively).
	Accordingly, the combination of Kuniyasu, Ray, and Rusciolelli render claim 1 as obvious. Therefore, the § 103 rejections of claim 1 and its dependents are maintained.
Claim rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1, 3–4, and 7–9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more.
	Independent claim 1 recites: 
an agriculture support device including a server to execute one or more programs stored therein to function as:
a work creator to create a work plan
a communicator to transmit the work plan
a display configured to execute on or more programs stored therein to perform the functions of:
a machine information obtainer to obtain machine information
a plan obtainer to obtain the work plan
an evaluator to compare the work plan with the machine information
displaying an evaluation result on the display
evaluating whether it is possible to carry out the work plan
displaying the machine information and the evaluation result
displaying whether or not the work has been completed 
transmitting a work plan
an operation analyzer which:
determines whether the agricultural work in the work plan has or has not been completed
	The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of insignificant extra-solution activity—i.e., gathering data in the form of obtaining machine information and a work plan, displaying information and results, and transmitting a work plan. But for the insignificant extra-solution activity, performing comparisons, evaluations, and determinations are forms of observation, evaluation, judgment, or opinion which the courts have held to represent the abstract idea of mental processes. Accordingly, the claimed invention represents an abstract idea. (See MPEP § 2106.04(a)). 
	The judicial exception is not integrated into a practical application. The claims recite generic computing components—i.e., a server, a work creator, a communicator, a display, a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
	Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. (See MPEP § 2106.04(a)(2)(III)(C)).
	Claims 3–4 and 7–9 depend from claim 1 but do not render the claimed invention patent eligible because they either merely further limit the abstract idea, are directed to additional mental steps—i.e., comparing areas and widths, and determining whether or not agricultural work has been completed—or directed to insignificant extra-solution activity—i.e., displaying a position and receiving a work plan. 
	Accordingly, claims 1, 3–4, and 7–9 are rejected under 35 U.S.C. § 101.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuniyasu et al. (US20160291590A1) in view of Ray et al. (US20170339821A1) and in view of Rusciolelli et al. (US20170311534A1); from here on referred to as Kuniyasu, Ray, and Rusciolelli, respectively.
	As to claim 1, Kuniyasu discloses an agricultural system comprising:
	an agricultural support device including a server to execute one or more programs stored therein (Server 2 creating various plans – see at least ¶ 75.) to function as:
	a work creator to create a work plan of an agricultural work to be performed by an agriculture machine (Server 2 creating various plans – see at least ¶ 75.); and 
	a communicator to transmit the work plan from the work creator (The server 2 transmits a work plan to an obtaining part 72 – see at least ¶ 189.); and 
	a display (Display part 78 – see at least ¶ 196, FIG. 2.), wherein the display is configured to execute one or more programs stored therein to function as:
	a machine information obtainer to obtain machine information of the agriculture machine (Mobile terminal 3b obtains operation contents (i.e., machine information) – see at least ¶ 224.);
	a plan obtainer to obtain the work plan transmitted from the communicator (Mobile terminal 3b obtains created operation contents, which contains an operation plan, from the server 2 – see at least ¶ 78; see also ¶ 224.); and
	an evaluator to compare the work plan with the machine information obtained by the machine information obtainer and to evaluate execution of the work plans (“The setup part 86 [i.e., evaluator] judges whether the agricultural operation set in the operation contents is carried out by the agricultural machine (S41).” Emphasis added; see at least ¶ 225);
	an evaluation result provided by the evaluator is displayed on the display (Warning displayed in display part when an error pertaining to the work plan is evaluated – see at least ¶ 229.);
	the evaluator evaluates whether it is possible to carry out the work plan based on the machine information of a working device provided in the agriculture machine (Setup part 86 judges whether agricultural operation is carried out or not by an agricultural machine based on at least a model number (i.e., machine information) – see at least ¶ 225.);
the display displays the machine information and the evaluation result showing whether it is possible to carry out the work plan (Warning which contains both machine information and evaluation result is displayed in display part when an error pertaining to the work plan is evaluated – see at least ¶ 229.), 
	the display is configured to execute one or more programs stored therein to further function as an operation analyzer to, if the evaluator determines that it is possible to carry out  the work plan, when a notification of an end of work is given by performing a predetermined operation on the display, determine, during the agricultural work by the agriculture machine, whether the agricultural work in the work plan has been completed by the agriculture machine with respect to an agricultural field in the work plan (“The setup part 86 [i.e., the operation analyzer] judges whether the agricultural operation set in the operation contents is carried out by the agricultural machine (S41).” See at least ¶ 225. See also Fig. 27, which displays the agricultural field display part 126, which shows completed areas of the agricultural field, and the state display part 127, which shows the progression state of the operation plan. When the completed areas and the progression state reach 100%, an operation analyzer judges that an agricultural operation is finished. Concurrently, a display of 100% completion corresponds to a notification of an end of work is given by performing a predetermined operation on the display.),
	if the operation analyzer determines that the agricultural work in the work plan has been completed by the agriculture machine, the display displays that the work has been completed in accordance with the work plan , and, after the work plan is displayed on the display, the display transmits a work record of the agriculture machine for the work plan to the agricultural support device (See at least ¶ 225 and Fig. 27. Moreover, “The mobile terminal 3 b sends the completion notification [i.e., work report] to the server 2, the completion notification indicating that the agricultural operator has actually carried out the agricultural operation of the contents shown in the first interim report (S77).” See at least ¶ 244. Examiner notes that the BRI of work report includes anything which contains information (i.e., a status of completion) pertaining to work.), and
	if the operation analyzer determines that the agricultural work in the work plan has not been completed by the agriculture machine, the display displays that the work has not been completed in accordance with the work plan , and the display does not transmit the work record of the agriculture machine for the work plan to the agricultural support device (In Fig. 27, when the completed areas and the progression state are not 100%, the display is showing that the agricultural work has not been completed. Furthermore, it is implicit that a completion notification (i.e. work report) will not be sent until the work is completed.).
	Kuniyasu fails to explicitly disclose a display provided in the agriculture machine.
	Nevertheless, Ray teaches a display provided in an agriculture machine (Display 52 – see at least ¶ 25 and Figs. 2 and 3).
	Kuniyasu discloses an agricultural system comprising an agricultural support device and a display, in which the display comprises a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer. Ray teaches a display provided in an agriculture machine.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuniyasu and include the feature of: a display provided in an agriculture machine, as taught by Ray, because this feature provides enhanced operability to users on the basis of at least this suggestion by Ray: “the user interface 50 (e.g., via the display 52, via other controls, etc.) may enable the operator to input value(s) of certain parameter(s), thereby controlling the visual representation of the swath acquisition path.” (Ray, ¶ 25).
The combination of Kuniyasu and Ray fails to explicitly disclose determining, during the agricultural work by the agriculture machine, whether the agricultural work in the work plan has been completed by the agriculture machine with respect to an agricultural field in the work plan, based at least on a traveling locus of the agriculture machine that has traveled.
Nevertheless, Rusciolelli teaches determining, during the agricultural work by the agriculture machine, whether the agricultural work in the work plan has been completed by the agriculture machine with respect to an agricultural field in the work plan, based at least on a traveling locus of the agriculture machine that has traveled (“Progress information may include reporting a current position of the vehicle 10 with respect to the path 60 [i.e., a traveling locus].” See at least ¶ 35. “The base station determines if the mission has been completed. The base station may make this determination by … comparing progress information received from the vehicles 10 to the current mission plan.” See at least ¶ 52.). 
	Kuniyasu discloses an agricultural system comprising an agricultural support device and a display, in which the display comprises a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer; in which the operation analyzer determines whether the work plan has been completed. Ray teaches a display provided in an agriculture machine. Rusciolelli teaches determining that the work plan has been completed based at least on a traveling locus of the agriculture machine.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kuniyasu and Ray and include the feature of: determining, during the agricultural work by the agriculture machine, whether the agricultural work in the work plan has been completed by the agriculture machine with respect to an agricultural field in the work plan, based at least on a traveling locus of the agriculture machine that has traveled, as taught by Rusciolelli, because it is a useful and well-known feature for providing a higher resolution of the agriculture machine’s progress and completion of a work plan. Indeed, as suggested by Rusciolelli, this feature is useful in the sense that, “the vehicles 10 may report progress information … which may include … a position of each vehicle 10 with respect to its assigned path, …. The base station receiving the progress information may track the progress information for providing optimizations in subsequent mission revisions” (Rusciolelli, ¶ 48).
	As to claim 3, Kuniyasu discloses displaying the evaluation result provided by the evaluator (Warning which contains both machine information and evaluation result is displayed in display part when an error pertaining to the work plan is evaluated – see at least ¶ 229.).
	Kuniyasu fails to explicitly disclose:
	a first area to display outside information transmitted from the agriculture support device; and
	a second area to display inside information different from the outside information.
	Nevertheless, Ray teaches:
	a first area to display outside information transmitted from an agriculture support device (Remoter operator providing outside information—e.g., parameters for establishing swatch acquisition path, data associated with filed conditions, data associated with guidance swatch, etc.—to display. See at least ¶ 28. Continuing, “The display 52 is configured to … present a graphical representation of the swath acquisition path 60 within a path visualization section 62 [i.e., first area] of the display 52.” Emphasis added; see at least ¶ 29; see also Fig. 3.); and
	a second area to display inside information different from the outside information (“The display 52 is configured to present a visual representation of values of the swath acquisition parameters [i.e., inside information] within a swath acquisition parameter section 58 [i.e., a second area].” Emphases added; see at least ¶ 29; see also Fig. 3.).
	Kuniyasu discloses an agricultural system comprising an agricultural support device and a display, in which the display comprises a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer; in which the display presents the evaluation result provided by the evaluator. Ray teaches a first area to display outside information transmitted from the agriculture support device; and a second area to display inside information different from the outside information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuniyasu and include the features of: a first area to display outside information transmitted from the agriculture support device; and a second area to display inside information different from the outside information, as taught by Ray, because these features are useful and it well-known in the art to separate areas of a display and to display different information in the different areas. In this way, information may be delineated from each other in a clear format, and an operator may more easily understand the information. As the incorporation of the feature taught by Ray into the invention of Kuniyasu corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ray is obvious (See MPEP 2141(III)).
	As to claim 7, the combination of Kuniyasu and Ray fails to explicitly disclose: 
	wherein the display is configured to execute one or more programs stored therein to further function as a corrector to correct the work plan displayed on the display; and
	the communicator receives the work plan corrected by the corrector.
	Nevertheless, Rusciolelli teaches:
	a corrector to correct the work plan (Processing system 100 may provide mission revisions to correct work plans. See at least ¶ 43; see also Fig. 4 and the corresponding discussion in ¶¶ 36–42.); and 
	a communicator receiving the work plan corrected by the corrector (Long range radio communication system. See at least ¶ 5.).
	Kuniyasu discloses an agricultural system comprising an agricultural support device and a display, in which the display comprises a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer; in which the operation analyzer determines whether the work plan has been completed. Ray teaches a display provided in an agriculture machine.	Rusciolelli teaches a corrector to correct the work plan; and a communicator receiving the work plan corrected by the corrector.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kuniyasu and Ray and include the features of: a corrector to correct the work plan; and a communicator receiving the work plan corrected by the corrector, as taught by Rusciolelli, because these features are useful “to resolve event conditions being monitored, though mission revisions 156 may be provided for other reasons.” (Rusciolelli, ¶ 43.).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kuniyasu in view of Ray and in view of Rusciolelli as applied to claim 1, further in view of Lee (US20130096832A1).
	As to claim 4, Kuniyasu discloses interrupting the agricultural operation when the agricultural operation is performed by the agriculture machine in accordance with the work plan (Interruption of agricultural operation is performed when interruption button 81 is pushed. See at least ¶ 203.).
	The combination of Kuniyasu, Ray, and Rusciolelli fails to explicitly disclose displaying a position of the agricultural machine in an agricultural operation.
	Nevertheless, Lee teaches displaying a position of the agricultural machine in an agricultural operation (“The visualization unit 150 displays the spot worker's position in a partitioned farming field based on present position data of the spot worker.” See at least ¶ 54; see also Figs. 1, 2.).
	Kuniyasu discloses an agricultural system comprising an agricultural support device and a display, in which the display comprises a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer; in which the operation analyzer determines whether the work plan has been completed. Ray teaches a display provided in an agriculture machine. Rusciolelli teaches determining that the work plan has been completed based at least on a traveling locus of the agriculture machine. Lee teaches displaying a position of the agricultural machine in an agricultural operation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kuniyasu, Ray, and Rusciolelli and include the feature of: displaying a position of the agricultural machine in an agricultural operation, as taught by Lee, because it is well-known in the art to display the position of an agricultural machine during an agricultural operation as such positional information is useful for an operator to, for example, actively monitor the position of the agricultural operation and more effectively perform tasks based on said positional information. As the incorporation of the feature taught by Lee into the combination of Kuniyasu, Ray, and Rusciolelli corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Lee is obvious (See MPEP 2141(III)).
	The combination of Kuniyasu, Ray, Rusciolelli, and Lee fails to explicitly disclose displaying a position where the agricultural operation is interrupted.
	Nevertheless, displaying a position where the agricultural operation is interrupted is an obvious feature in light of the combination of Kuniyasu, Ray, Rusciolelli, and Lee. This feature is obvious because the position tracking of Lee conceivably includes the period of time in which the agricultural operation is interrupted. In other words, the position tracking of Lee will continue tracking the position of the agricultural machine even as the agricultural operation is interrupted; the positional tracking will not cease in the event of an interruption. One of ordinary skill in the art would ensure that this feature is included (i.e., not pause the tracking and consequent display of the agricultural machine in an interruption) because it is a useful feature for operations such as, for example, troubleshooting. With this feature, an operator may identify the position where an agricultural machine was interrupted, which may aid in identifying the cause of the interruption.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuniyasu in view of Ray and in view of Rusciolelli as applied to claim 1, further in view of Turpin et al. (US20170280614A1; from here on referred to as Turpin).
	As to claim 8, the combination of Kuniyasu, Ray, and Rusciolelli fails to explicitly disclose: 
	comparing, in the agricultural field in the work plan, an area of a work area in which work is performed with an execution area obtained from the traveling locus of the agriculture machine and a work with of the agriculture machine,
	if the area of the work area is not larger than the execution area, determines that the agricultural work in the work plan has been completed by the agriculture machine, and 
	if the area of the work area is larger than the execution area, determines that the agricultural work in the work plan has not been completed by the agriculture machine.
	Nevertheless, Turpin teaches: 
	comparing, in the agricultural field in the work plan, an area of a work area in which work is performed with an execution area obtained from the traveling locus of the agriculture machine and a work with of the agriculture machine (“As the combines 24A, 24B, 24C, and 24D proceed through unharvested areas 20 [i.e., a work area], they leave behind harvested areas 18 [i.e., an execution area].” Emphasis added; see at least ¶ 21; see also Fig. 1. Continuing, a planner algorithm determines whether harvesting in an area is complete. See at least ¶ 25. In view of paragraphs 21 and 25 and Fig. 1, harvesting is determined to be when the work area is not larger than the execution area; i.e., when work area 20 has no more dashed lines.),
	if the area of the work area is not larger than the execution area, determines that the agricultural work in the work plan has been completed by the agriculture machine (See at least ¶¶ 21 and 25 and Fig. 1 which show that harvesting is determined to be completed when the work area is not larger than the execution area; i.e., when work area 20 has no more dashed lines.), and 
	if the area of the work area is larger than the execution area, determines that the agricultural work in the work plan has not been completed by the agriculture machine (See at least ¶¶ 21 and 25 and Fig. 1 which show that harvesting is determined to not be completed when the work area is not larger than the execution area; i.e., when work area 20 still contains dashed lines.).
	Kuniyasu discloses an agricultural system comprising an agricultural support device and a display, in which the display comprises a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer; in which the operation analyzer determines whether the work plan has been completed. Ray teaches a display provided in an agriculture machine. Rusciolelli teaches determining that the work plan has been completed based at least on a traveling locus of the agriculture machine. Turpin teaches determining whether or not a work operation is completed by comparing an execution area to a work area.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kuniyasu, Ray, and Ruscilelli with the features of: comparing, in the agricultural field in the work plan, an area of a work area in which work is performed with an execution area obtained from the traveling locus of the agriculture machine and a work with of the agriculture machine, if the area of the work area is not larger than the execution area, determines that the agricultural work in the work plan has been completed by the agriculture machine, and if the area of the work area is larger than the execution area, determines that the agricultural work in the work plan has not been completed by the agriculture machine, as taught by Turpin, because these features are useful for providing an enhancing the performance of agriculture operation in a way “that minimizes delays, interruptions, and inefficiencies, [and] that is robust in regards to variations in timing, vehicle configurations, and field arrangements and conditions” (Turbin, ¶ 5).
	As to claim 9, the combination of Kuniyasu, Ray, and Rusciolelli fails to explicitly disclose wherein the operation analyzer: 
	compares, in the agricultural field in the work plan, an execution width obtained by adding a work width of the agriculture machine to an outermost one of straight traveling portions in the traveling locus of the agriculture machine with a width, in a direction along which the straight traveling portions of the traveling locus are arranged, of a work area in which work is performed, 
	if the width of the work area is not larger than the execution width, determines that the agricultural work in the work plan has been completed by the agriculture machine, and 
	if the width of the work area is larger than the execution width, determines that the agricultural work in the work plan has not been completed by the agriculture machine.
	Nevertheless, Turpin teaches: 
	comparing, in the agricultural field in the work plan, an execution width obtained by adding a work width of the agriculture machine to an outermost one of straight traveling portions in the traveling locus of the agriculture machine with a width, in a direction along which the straight traveling portions of the traveling locus are arranged, of a work area in which work is performed (“As the combines 24A, 24B, 24C, and 24D proceed through unharvested areas 20 [i.e., a work area], they leave behind harvested areas 18 [i.e., an execution area].” Emphasis added; see at least ¶ 21; see also Fig. 1. Continuing, a planner algorithm determines whether harvesting in an area is complete. See at least ¶ 25. Examiner notes that the above areas necessarily have corresponding work and execution widths, respectively. In this sense and in view of paragraphs 21 and 25 and Fig. 1, harvesting is determined to be completed when the work width is not larger than the execution width; i.e., when the work area 20 has no more dashed lines in at least the width direction.), 
	if the width of the work area is not larger than the execution width, determines that the agricultural work in the work plan has been completed by the agriculture machine (See at least ¶¶ 21 and 25 and Fig. 1 which show that harvesting is determined to be completed when the work width is not larger than the execution width; i.e., when work area 20 has no more dashed lines in at least the width direction.), and 
	if the width of the work area is larger than the execution width, determines that the agricultural work in the work plan has not been completed by the agriculture machine(See at least ¶¶ 21 and 25 and Fig. 1 which show that harvesting is determined to not be completed when the work area is not larger than the execution area; i.e., when work area 20 still contains dashed lines in at least the width direction.).
	Kuniyasu discloses an agricultural system comprising an agricultural support device and a display, in which the display comprises a machine information obtainer, a plan obtainer, an evaluator, and an operation analyzer; in which the operation analyzer determines whether the work plan has been completed. Ray teaches a display provided in an agriculture machine. Rusciolelli teaches determining that the work plan has been completed based at least on a traveling locus of the agriculture machine. Turpin teaches determining whether or not a work operation is completed by comparing an execution width to a work width.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kuniyasu, Ray, and Ruscilelli with the features of: comparing, in the agricultural field in the work plan, an execution width obtained by adding a work width of the agriculture machine to an outermost one of straight traveling portions in the traveling locus of the agriculture machine with a width, in a direction along which the straight traveling portions of the traveling locus are arranged, of a work area in which work is performed; if the width of the work area is not larger than the execution width, determines that the agricultural work in the work plan has been completed by the agriculture machine; and if the width of the work area is larger than the execution width, determines that the agricultural work in the work plan has not been completed by the agriculture machine, as taught by Turpin, because these features are useful for providing an enhancing the performance of agriculture operation in a way “that minimizes delays, interruptions, and inefficiencies, [and] that is robust in regards to variations in timing, vehicle configurations, and field arrangements and conditions” (Turbin, ¶ 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668